DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This communication is in respond to the applicant’s amendments filed on 04/26/2022. Claims 1-4, 6-7, 25-28, 30-35, and 37 have been amended. Claims 8-24 have been cancelled. Claims 1-7 and 25-37 are currently pending and have been examined.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C.
102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the
statutory basis for the rejection will not be considered a new ground of rejection if the prior art
relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness
rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459
(1966), that are applied for establishing a background for determining obviousness under 35
U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
nonobviousness.

Claim(s) 1-7 and 25-37 are rejected under 35 U.S.C. 103 as being unpatentable over Khan et al, (US20150178723) “Khan” and further in view of Wankmueller (2010/0088237)

Regarding claim 1, Khan teaches: 
A method for managing life cycle states of security domain elements on a computing device, the method comprising, by the computing device: 
	receiving commerce credential data from a remote subsystem (e.g. financial institution subsystem), wherein: (Fig. 5, [0028])
	the commerce credential data is associated with a user (e.g. Fig. 1, end-user electronic device) of the computing device, and (Fig. 5, [0021], [0028])
	when a life cycle state of a security domain element associated with the commerce credential data is in an activated state on a memory of the computing device, the security domain element enables transactions, using the commerce credential data, to be performed with the remote subsystem; ([0040])
	in response to receiving a first request to deactivate the security domain element
		updating, on the memory, the life cycle state of the security domain element from the activated state to a deactivated state; ([0053])
	in response to receiving a second request to perform a transaction using the commerce credential data while in the deactivated state; ([0053] enables that security domain element to be frilly deleted from device 100 when device 100 is eventually communicatively coupled to the TSM of that security domain element (e.g., at steps 522-528 during a second communication session between device 100 and the TSM that is different than the first communication session).
		denying the transaction even when the remote subsystem is unaware of the deactivated state; and ([0059] If sufficient funds are not present, issuing bank subsystem 370 may decline the requested transaction by transmitting a negative authorization response 499 to acquiring bank subsystem 300 (i.e., as response 399 via payment network subsystem 360).
	in response to establishing a connection with the remote subsystem associated with the commerce credential data: ([0053])
		informing the remote subsystem of the deactivated state, and P30347US1/29850US.12Response to Office Action dated January 26, 2022Application No. 15/275,003providing at least a portion of the commerce credential data to the remote subsystem ([0053] TSM data 572 that may either have no information regarding the security domain element deleted at step 514 or that may include a message indicative of the deletion of the security domain element at step 514… if a commerce credential applet defined by a virtual commerce credential (e.g., a D-PAN) has been deleted from device 100 at step 514, financial institution subsystem 350 may be configured to update virtual-linking table 352 at step 524 to remove the link for that virtual commerce credential (e.g., such that the virtual credential may be linked to another actual credential and provisioned on another electronic device)

	Examiner considers that it would have been obvious to one of skill in the art, from reading the reference, at the time of the instant application to have inferred from Khan, that the message indicative of the deletion of the secure domain element (i.e., credential applet) includes the credential itself , as Khan states “a commerce credential applet [is] defined by a virtual commerce credential (e.g., a D-PAN)” and (See MPEP 2144.01 (Implicit Disclosure) .
"[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom." In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968)
	to enable the remote subsystem to analyze at least one financial aspect associated with the commerce credential data. ([0053] Then, in such a situation, financial institution subsystem 350 may analyze such shared TSM data 572 in any suitable way at step 524 to determine whether any security domain element of device 100 managed by financial institution subsystem 350 has been deleted from device 100)
	Examiner notes that the portion of the limitation which recites “to enable the remote subsystem to analyze at least one financial aspect associated with the commerce credential data”, found in the providing step, is merely a recited intended use.  This portion is given little to no patentable weight because the limitation, or portion thereof, does not claim the function(s) as being positively recited actions or functions, and/or it does not add any meaning or purpose to the associated manipulative step(s).  See MPEP 2103 C and 2111.04.  Simply because the limitation recites something as being “for … [performing a specific functionality]”, etc. does not mean that the functions are required to be performed, or are actually performed.

As noted above, Khan does not expressly disclose providing the credential, however, Wankmueller explicitly teaches:
	identifying applet using PAN in a message to server ([0024] In some embodiments, the cardholder's remote electronic wallet 150 is located or identified using the Primary Account Number (or "PAN") of cardholder's payment card 106 (e.g., shown as the wallet identifier in the electronic wallet 150 of FIG. 1). That is, the PAN may be used as the cardholder's remote wallet access key.) 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Khan to include the credential in the message to identify the deleted applet that is defined by the credential (Khan [0053]), thereby providing the credential, as taught by Wankmueller by using the primary account number so that accurate and secure communications and information sharing can be conducted with the servers of the merchant, user and provider.
	In regards to CRM claim 25 and System claim 32, claims 25 and 32 correspond generally to method claim 1, and recite similar features in method form, and therefore are rejected under the same rationale.

Regarding claim 2, Khan teaches:  The method of claim 1, wherein 
	the first request is received locally on the computing device via a user interface for managing at least the commerce credential data (Fig. 5, Element 510)
	In regards to CRM claim 26 and System claim 33, claims 26 and 33 correspond generally to method claim 2, and recite similar features in method form, and therefore are rejected under the same rationale.

Regarding claim 3, Khan teaches: The method of claim 1, wherein 
	the first request is generated by the computing device in response to detecting at least one condition occurring on the computing device (Claim 4)
	In regards to CRM claim 27 and System claim 34, claims 27 and 34 correspond generally to method claim 3, and recite similar features in method form, and therefore are rejected under the same rationale.

Regarding claim 4, Khan teaches: The method of claim 1, wherein 
	the first request is received, from a second computing, in conjunction with a remote instruction to update the life cycle state from the activated state to the deactivated state (Claim 4)
	In regards to CRM claim 28 and System claim 35, claims 28 and 35 correspond generally to method claim 4, and recite similar features in method form, and therefore are rejected under the same rationale.

Regarding claim 5, Khan teaches: The method of claim 1,wherein the
deactivated state of the security domain element is irreversible (Claim 6, [0041])
	In regards to CRM claim 29 and System claim 36, claims 29 and 36 correspond generally to method claim 5, and recite similar features in method form, and therefore are rejected under the same rationale.

Regarding claim 6, Khan teaches: The method of claim 1, further comprising: 	wherein the first request is received when the computing device is not communicably coupled with the remote subsystem (Claim 10)
	In regards to CRM claim 30 and System claim 37, claims 30 and 37 correspond generally to method claim 6, and recite similar features in method form, and therefore are rejected under the same rationale.

Regarding claim 7, Khan teaches: The method of claim 1, wherein 
	the at least a portion of the commerce credential data is generated by the computing device subsequent to receiving the commerce credential data ([0036])	
	In regards to CRM claim 31 and System claim 38, claims 31 and 38 correspond generally to method claim 7, and recite similar features in method form, and therefore are rejected under the same rationale.

Response to Arguments
	Applicant argues that the ‘credential’ of Khan is distinct from ‘shared TSM data 572’ and that “at no point does Khan teach or suggest that the shared TSM data 572 incorporates the commerce credential data itself (or vice-versa).” Response filed 08/26/2022, page 9. 
	Examiner acknowledges applicant’s arguments but respectfully disagrees. According to [0053], the credential applet (or security domain element) is “defined by a … credential (e.g., a D-PAN)” and TSM data 572 includes “a message indicative of the deletion of the security domain element[, i.e., credential applet].” 
	Examiner considers that the message then would have to (or at least obviously) at least include the defining feature of the element being deleted, i.e., the message would have to include the D-PAN or credential that defines the applet. So, contrary to Applicant’s argument, I think Khan does at least suggest that the TSM data 572 incorporates the credential itself.
	Examiner also notes that applicant cited paragraph [0061] of their own specification for support, but is very similar to [0053] of Khan. Furthermore, [0053] also shows “analyze such shared TSM data 572 … to determine …,” which appears to read on the newly added text.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of the prior art listed in the PTO-892 and not directly recited in this office action, disclose anticipation and/or obviousness to combine concerning the applicant’s claims and are therefore included [Brudnicki (US9317704) –Establishing Trust in a Software Application, Charrat (US10169754) – Method and System for NFC Transactions, Chinoy (US8740067) – Secondary Verification, Cho (US9697515) – Mobile Terminal and Method for performing NFC Payment, Desai (US9886691) – Deploying and Issuer-Specific Secure Wallet, Fisher (US83327272) – Transactions Using A NFC Device; Jacob (US8756461) - Dynamic tracing of thread execution within an operating system kernel]. 
	Applicant's amendment (filed at least on 26 April 2022) necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRY N MURRAY whose telephone number is (313)446-6556. The examiner can normally be reached Monday-Thursday 6 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.N.M./Examiner, Art Unit 3685       

/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685